Citation Nr: 0208181	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to February 
1982, and from January 1984 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 RO decision which denied service 
connection for periodontal disease.


FINDINGS OF FACT

1.  The veteran's chronic periodontal disease began in 
service, although this is a noncompensable dental condition.

2.  The veteran's last discharge from active service, after 
completing many years of active duty, was in June 1998.  His 
last discharge certificate indicates he was not provided 
complete dental examination and all appropriate dental 
treatment within 90 days prior to discharge.  Within 90 days 
after his last discharge he filed the equivalent of a claim 
for VA dental treatment.  A VA dental examination was not 
completed within 6 months after this last discharge from 
service, but this was due to no fault of the veteran.


CONCLUSIONS OF LAW

Chronic periodontal disease was incurred during active 
service.  Chronic periodontal disease is a noncompensable 
dental condition and may not be service-connected for VA 
compensation purposes.  However, chronic periodontal disease 
is service-connected for VA treatment purposes, and the 
veteran is eligible for Class II VA outpatient dental 
treatment for the condition.  38 U.S.C.A. § 1712 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.381 (1998 and 2001); 38 C.F.R. 
§ 4.149 (1998); 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from July 1976 
to February 1982, and from January 1984 to June 30, 1998, at 
which point he retired based on completion of at least 20 
years of service.  His service medical records from 1994 to 
1998, including dental treatment records, show he developed 
and was treated for chronic periodontal disease.  The service 
medical records show, and the veteran acknowledges, this 
dental condition does not involve a combat wound or other 
service trauma.  His final discharge certificate from his 
last period of active duty (DD Form 214) includes an entry 
indicating he was not provided complete dental examination 
and all appropriate dental treatment within 90 days prior to 
discharge.

The veteran filed his claim for service connection for 
periodontal disease in August 1998 (within 90 days following 
service discharge).

In January 1999, the RO denied service connection for 
periodontal disease.  

A statement dated in March 1999 from the veteran's dentist, 
Jim Blanchard, DDS, indicates that he saw the veteran in his 
office in March 1999 with chronic localized periodontal 
disease.  Dr. Blanchard stated that according to the 
veteran's military dental records, this had been an ongoing 
problem since 1994.  He further stated his belief that the 
veteran's condition was service-related.

In various written statements, and in testimony at a Travel 
Board hearing in April 2002, the veteran maintained that 
service connection should be granted for periodontal disease 
for VA treatment purposes.  He noted the condition began in 
service and he continued to need treatment for it.  He 
related he was currently being treated at a private dental 
facility for the condition, and he believed the VA should 
provide treatment.  He indicated that after he filed his 
claim for service connection for periodontal disease, he 
sought treatment at the Fayetteville VA Medical Center (VAMC) 
but was told that he was not eligible for treatment because 
it had been approximately 110 days since his separation from 
service and he was only eligible for treatment if he applied 
within the first 90 days following service separation.  

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for periodontal disease.  Relevant medical records 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Since the filing of the veteran's claim, the regulations 
pertaining to service connection for dental conditions have 
been revised, effective June 8, 1999.  The revisions 
primarily involve reorganization of the regulations, and 
there are no changes which would affect the outcome of this 
case.

Under the regulations in effect prior to June 8, 1999, 
service connection may be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease, and certain other dental 
conditions, are not disabling, and may be considered service-
connected solely for the purpose of determining entitlement 
to VA outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, the foregoing regulations were 
combined into a new version of 38 C.F.R. § 3.381.  More 
specifically, the new version of 38 C.F.R. § 3.381 states, in 
pertinent part, that periodontal disease, and certain other 
dental conditions, will be considered service-connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment as provided by 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a) (2001).  The rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma.  38 C.F.R. § 3.381(b) 
(2001).

The medical evidence shows that the veteran has chronic 
periodontal disease, first noted during service in 1994, and 
continuing past his 1998 service discharge to the present 
time.  Clearly the condition was incurred in service.  
However, as noted in both the old and new regulations cited 
above, periodontal disease is a noncompensable condition and 
thus may not be service-connected for VA compensation 
purposes.  

The Board holds that the veteran's chronic periodontal 
disease, although incurred in service, cannot be service-
connected for compensation purposes.  However, chronic 
periodontal disease is service-connected for the purpose of 
eligibility for VA outpatient dental treatment.  The question 
remains as to whether the noncompensable service-connected 
chronic periodontal disease may be treated by the VA under 
any treatment eligibility category.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (referred to as Class I eligibility); those having 
a noncompensable service-connected dental condition, subject 
to various restrictions such as one-time correction of the 
problem, which the Board will discuss below (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound 
or other service trauma (Class II(a) eligibility); those 
having a dental condition which is professionally determined 
to be aggravating an established service-connected disability 
(Class III eligibility); etc.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.

The veteran's noncompensable service-connected chronic 
periodontal disease does not involve a combat wound or other 
service trauma.  The only VA dental treatment eligibility 
category which is pertinent to the present case is Class II 
eligibility, as set forth in 38 U.S.C.A. § 1712 (a)(1)(B) and 
38 C.F.R. § 17.161(b).  

Class II treatment pertains to a service-connected 
noncompensable dental condition shown to have been in 
existence at the time of discharge from active service, and 
the individual may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
condition.  The veteran's chronic periodontal disease is such 
a condition.

There are several other requirements which must be met for 
Class II dental treatment.  One requirement is that, in the 
case of a serviceman whose active service ended during the 
Persian Gulf War (such as the veteran in this case), there 
must be honorable service of not less than 90 days.  The 
veteran meets this requirement.  

Another requirement for Class II dental treatment is that 
application for treatment must be made within 90 days after 
discharge from active service.  The veteran's last discharge 
from active service was in June 1998.  In August 1998, within 
90 days after his last discharge, he filed his claim for 
service connection for periodontal disease.  He says that 
while the service connection claim was pending, but more than 
90 days after discharge, he went to the VAMC to seek dental 
treatment and was told it was too late to apply.  Under the 
circumstances of this case, the Board finds that the August 
1998 claim for service connection for periodontal disease was 
the equivalent of a claim for VA dental treatment for the 
condition, and it was a timely claim for treatment filed 
within 90 days after service.  

Another requirement for Class II dental treatment is that the 
veteran's discharge certificate does not bear a certification 
that he was provided, within the 90 day period preceding 
discharge, a complete dental examination (including dental X-
rays) and all appropriate dental treatment indicated as 
needed by the examination.  The veteran's last discharge 
certificate indicates he was not provided complete dental 
examination and all appropriate dental treatment within 90 
days prior to discharge.  Thus he meets this requirement for 
Class II dental treatment.  

Another requirement for Class II dental treatment is that a 
VA examination is completed within 6 months after discharge 
unless delayed through no fault of the veteran.  A VA dental 
examination apparently was not completed within 6 months 
after the veteran's last discharge from service, but the 
evidence indicates that this was due to no fault of the 
veteran.  Thus this requirement for Class II dental treatment 
is also met.

The Board finds that the veteran's chronic periodontal 
disease is a service-connected noncompensable dental 
condition, and he meets all eligibility requirements for 
Class II VA outpatient dental treatment for the condition.  
As a practical matter, he will have to go to a VAMC or VA 
clinic to obtain Class II treatment for this dental 
condition.  If necessary, the RO should inform the VA medical 
facility that the Board has found the veteran eligible for 
Class II VA outpatient dental treatment for service-connected 
chronic periodontal disease.

In sum, service connection is granted for chronic periodontal 
disease, solely for the purpose of eligibility for Class II 
VA outpatient dental treatment.


ORDER

Service connection for chronic periodontal disease, for the 
purpose of eligibility for Class II VA outpatient dental 
treatment, is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

